Citation Nr: 0948018	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disorder of the 
right middle finger.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a right wrist 
disorder.

7.  Entitlement to service connection for a left wrist 
disorder.

8.  Entitlement to service connection for a disorder of the 
right thumb.

9.  Entitlement to service connection for a disorder of the 
left thumb.

10. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, MD, which-in 
pertinent part, denied entitlement to service connection for 
an orthopedic disease which entails the disorders listed on 
the cover sheet.

The Veteran appeared at a hearing in May 2005 at the Board's 
Central Offices in Washington, DC, before the undersigned 
Veterans Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.

In an April 2007 decision, the Board granted service 
connection for a bilateral knee disorder.  A May 2007 rating 
decision executed the Board's decision by granting service 
connection with an assigned initial rating of 10 percent for 
each knee, effective October 2003.  There is no indication in 
the claims file that the Veteran appealed either the ratings 
or effective dates assigned; so, the bilateral knee claim has 
been resolved and is no before the Board.  See 38 C.F.R. 
§ 20.200 (2009); see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The Board remanded the remaining claims to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The preponderance of the probative evidence shows no 
diagnoses of an underlying disorder or disease associated 
with the claimed painful joints at issue, and there is no 
competent evidence linking any claimed disorder to service.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.655(b) (2009).

2.  A low back disorder, to include a lumbosacral strain, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.655(b).

3.  A right middle finger disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655(b).

4.  A bilateral ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655(b).

5.  A bilateral wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655(b).

6.  A bilateral thumb disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655(b).

7.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
October 2003 correspondence, and in an October 2004 
supplemental statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  An August 2007 AMC letter, issued pursuant to the 
Board's remand, reiterated the above information and also 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  

Following issuance of the August 2007 letter and the 
additional development, the claims were reviewed on a de novo 
basis, as shown in the July 2009 supplemental statement of 
the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the 
representative's assertion that the Veteran provided good 
cause for his failure to report for a scheduled VA 
examination, and that a remand is in order to afford him 
another examination.  The Board finds the facts of record, as 
set forth later in this decision, are contrary to this 
assertion.  As a result, the Board finds no failure of VA to 
assist the Veteran with the development of his claim.

While the Veteran may not have received full notice prior to 
the May 2004 initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims via the opportunity to present 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication, and the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status will not constitute always 
competent medical evidence.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see also  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  When a claimant fails to report 
for an examination scheduled in conjunction with any original 
claim, the claim shall be rated on the evidence of record.  
38 C.F.R. § 3.655(b). 

Analysis

The service treatment records note the Veteran's complaints 
and treatment for the disorders for which he claims service 
connection.  He indicated on his August 2003 Report Of 
Medical History for his examination at retirement that he had 
a history of shoulder, elbow, wrist, and recurrent back pain, 
swollen or painful joints, use of prosthetic devices such as 
braces, etc.  Significantly, the August 2003 Report Of 
Medical Examination For Retirement notes the upper 
extremities and spine and other musculoskeletal system were 
assessed as normal.  Mild scoliosis of the thoracic spine was 
noted, as was Osgood-Schlater's disease of the lower 
extremities.  Parenthetically, Osgood-Schlater's disease is 
osteochondritis of the tuberosity of the tibia that occurs 
especially among adolescent males.  See MedlinePlus Online 
Medical Dictionary.  He was deemed physically fit for 
retirement.

The November 2003 VA examination report notes the Veteran's 
history of complaints of recurrent pain in his right 
shoulder, back, wrists, thumbs, right middle finger, right 
hip, and, ankles.  The examiner noted the Veteran's gait as 
normal.  Physical examination of the lumbar spine revealed no 
tenderness to percussion, no postural abnormalities, and no 
fixed deformities.  The examiner noted the Veteran's report 
of a prior diagnosis of scoliosis, but also noted no 
appreciable scoliosis.  The examiner noted no abnormal 
findings on clinical examination, and also noted the absence 
of any pain on motion, weakness, fatigability, decreased 
endurance, or incoordination, on clinical examination of the 
joints involved.  X-rays were read as showing no 
abnormalities of the joints claimed by the Veteran.  The 
examiner's diagnoses included complaints of recurrent pain of 
the affected joints but he entered a finding of "no 
diagnosis established" as concerned each joint.

In his substantive appeal the Veteran asserted the examiner 
took no interest in his concerns, as he quickly ran through 
the claim without asking him any questions.  The Veteran 
asserted that the examination required only 10 minutes.  The 
Veteran asserts that he complained to Patient Affairs and was 
told he was not the first patient to complain about the 
examiner.

At the hearing, the Veteran's main complaint about the 
November 2003 examination was that the examiner did not ask 
him any questions, to include whether he felt pain during 
range of motion testing.  The Veteran noted he should have 
been asked because he had learn to live with his pain, that 
is, he would not necessarily have overtly displayed pain.  
The Veteran also noted he could not remember if x-rays were 
taken, but he conceded that range of motion testing was 
conducted during the examination.

In light of the Veteran's testimony at the hearing, the Board 
remanded for another examination.  In the interim, however, 
the Veteran moved out of the United States.  The initial 
efforts of the AMC/RO to arrange an examination outside the 
U.S. were unsuccessful due to the Veteran's schedule.  
Following an exchange of e-mails, the Veteran informed VA he 
would be in Washington, DC, in June 2009, and he asked for an 
examination to be scheduled between June 1st and 5th, 2009.  
An examination was scheduled for June 4, 2009, at the VA 
Medical Center in Washington, DC, but the Veteran failed to 
report.  The AMC/RO then informed him that his examination 
had been rescheduled for June 21, 2009, but the Veteran also 
failed to appear for that examination.  As the Veteran was 
informed by the AMC/RO, that information obtained from that 
examination would have been considered in deciding his 
appeal.  In light of his repeated failure to appear, and the 
appellant's failure to present evidence showing good cause 
for missing the scheduled examination, his original claim 
must be decided on the basis of the evidence of record.  See 
38 C.F.R. § 3.655(b).

The evidence of record shows the absence of a diagnosis of a 
current underlying disorder associated with the Veteran's 
complaints of chronic pain.  As set forth earlier, the first 
element necessary for claiming service connection is a 
disease or disorder.  With regard to this first evidentiary 
showing, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As concerns the Veteran's complaints of an inadequate 
examination, the Board notes that while a short examination 
may seem inadequate to a layperson, that may be all that a 
trained physician requires to answer the question whether 
there is a current disorder.  While the Veteran believes he 
should have been asked if he experienced pain during range of 
motion testing, under the presumption of regularity the Board 
infers that the trained examiner was alert for objective 
manifestations of pain on range of motion.  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (The 
presumption of regularity holds that it is presumed that 
government officials "have properly discharged their official 
duties.")  Further, as noted above, pain alone does not carry 
the day in a service connection claim.  Finally, the x-rays 
taken at the Veteran's examination revealed nothing contrary 
to the examiner's clinical findings, as he included the x-ray 
findings as part of his diagnoses.  In light of these 
factors, the Board is constrained to find the preponderance 
of the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.655(b).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 

ORDER


Entitlement to service connection for a right hip disorder, a 
low back disorder, a right middle index finger disorder, 
right and left ankle disorders, right and left wrist 
disorders, right and left thumb disorders, and a right 
shoulder disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


